
	
		III
		111th CONGRESS
		2d Session
		S. RES. 554
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 16, 2010
			Mr. Enzi (for himself,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bingaman, Mr. Conrad,
			 Mr. Crapo, Mr.
			 Johanns, Mr. Johnson,
			 Mr. Reid, Mr.
			 Roberts, Mr. Brownback, and
			 Mr. Hatch) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 29, 2010
			Committee discharged;
			 considered and agreed to
		
		RESOLUTION
		Designating July 24, 2010, as
		  National Day of the American Cowboy.
	
	
		Whereas
			 pioneering men and women, recognized as cowboys, helped
			 establish the American West;
		Whereas
			 the cowboy embodies honesty, integrity, courage, compassion, respect, a strong
			 work ethic, and patriotism;
		Whereas
			 the cowboy spirit exemplifies strength of character, sound family values, and
			 good common sense;
		Whereas
			 the cowboy archetype transcends ethnicity, gender, geographic boundaries, and
			 political affiliations;
		Whereas
			 the cowboy is an excellent steward of the land and its creatures, who lives off
			 the land and works to protect and enhance the environment;
		Whereas
			 cowboy traditions have been a part of American culture for generations;
		Whereas
			 the cowboy continues to be an important part of the economy through the work of
			 many thousands of ranchers across the Nation who contribute to the economic
			 well-being of every State;
		Whereas
			 millions of fans watch professional and working ranch rodeo events annually,
			 and rodeo is one of the most-watched sports in the Nation;
		Whereas
			 membership and participation in rodeo and other organizations that promote and
			 encompass the livelihood of cowboys span every generation and transcend race
			 and gender;
		Whereas
			 the cowboy is a central figure in literature, film, and music and occupies a
			 central place in the public imagination;
		Whereas
			 the cowboy is an American icon; and
		Whereas
			 the ongoing contributions made by cowboys and cowgirls to their communities
			 should be recognized and encouraged: Now, therefore, be it
		
	
		That the Senate—
			(1)designates July 24, 2010, as
			 National Day of the American Cowboy; and
			(2)encourages the people of the United States
			 to observe the day with appropriate ceremonies and activities.
			
